DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9, 10, 12, 13, 14, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christy et al (US2018/0014357).
Christy et al discloses a protective blanket for a spacecraft (abstract; para. 0015, 0018, 0027) comprising a flexible (para. 0077) body comprising a plurality of sheets (para. 0054) coupled together (par. 0053, 0054, laminated) wherein sheets composed in part of carbon nanotube material (10; abstract, para. 0032, 0040) and another sheet composed of a different material (25; Figures 7, 8; para. 0029, 0047, 0051 substrate; para. 0036, 046 scrim), a voltage supply (para. 0030) coupled to sheet such that sheet defines a resistive heater (abstract, para. 0008, 0012), terminals coupled at edges (para. 0029, 0054, 0076), boundary layers laminated to opposing sides (35; Figure 8; para. 0053, 0054) of metallized polyimide film (para. 0068), a resin matrix (para. 0005, 0017, 0040), an epoxy resin (para. 0063), and a carbon filled composite (para. 0008, 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christy et al in view of Elverud (US2016/0021704).
Christy et al discloses all of the recited subject matter except crimping terminals, a second set of terminals, and resin matrix is 15-25wt%.  Elverud discloses crimping terminals (155; para. 0050).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included crimping terminals of Elverud in the blanket of Christy et al because, crimping terminals allow for a more secure connection as well as provides a barrier between heater and the environment.  While neither Christy et al not Elverud discloses a second set of terminals or a resin matrix which is 15-2wt%, both Christy et al and Elverud do disclose terminals and Christy et al does disclose having a resin.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a second set of terminals and a specific resin matrix wt% as a matter of design choice.

Allowable Subject Matter
Claim 19 is allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 4, 2022							Primary Examiner, Art Unit 3761